Citation Nr: 1123408	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  The propriety of a 10 percent evaluation prior to January 16, 2007 for degenerative changes in both knees. 

2.  Entitlement to an evaluation in excess of 10 percent prior to February 11, 2008, and an evaluation in excess of 30 percent from April 1, 2009, for degenerative changes in the left knee (currently identified as status-post total knee arthroplasty). 

3.  Entitlement to an evaluation in excess of 30 percent from March 1, 2008 for degenerative changes in the right knee, status-post total knee arthroplasty.  

4.  Entitlement to an evaluation in excess of 10 percent prior to May 18, 2006, and an evaluation in excess of 40 percent from August 1, 2006, for degenerative changes and stenosis of the thoracolumbar spine, post-operative laminectomy decompression and discectomy. 


5.  Entitlement to a compensable evaluation prior to March 29, 2006, and an evaluation in excess of 10 percent thereafter, for L4 and L5 radiculopathy of the right lower extremity. 

6.  Entitlement to a compensable evaluation prior to March 29, 2006, and an evaluation in excess of 10 percent thereafter, for L4 and L5 radiculopathy of the left lower extremity.

7.  Entitlement to an evaluation in excess of 10 percent for paroxysmal atrial fibrillation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to April 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In that rating decision, the RO continued a 10 percent evaluation for lumbar spine disability, continued noncompensable evaluations for radiculopathy in the left and the right lower extremities, continued a 10 percent evaluation for degenerative changes in both knees (later separated into separate evaluations for both the left knee and right knee disabilities), continued a 10 percent evaluation for paroxysmal atrial fibrillation, and it denied a claim for entitlement for a total disability rating for individual unemployability (TDIU). 

By the way of a January 2007 rating decision, the RO discounted the rating for bilateral degenerative changes in the knees, and determined that it was more appropriate to evaluate the knee disabilities separately, with a separate evaluation assigned to each knee.  A 10 percent evaluation was assigned to the left knee disability under Diagnostic Code 5010, effective from January 16, 2007, and a temporary total rating was assigned for a right total knee replacement surgery, effective from January 16, 2007.  As of March 1, 2008, the RO assigned a 30 percent disability rating for right knee disability, status-post total knee arthroplasty.

Also in the January 2007 rating decision, the RO awarded a temporary total rating for lumbar spine disability based on surgical treatment necessitating convalescence, effective from March 18, 2006 to August 1, 2006.  The 10 percent evaluation previously assigned was continued thereafter.  

In an April 2008 rating decision, a temporary total rating was assigned for a left total knee replacement surgery, effective from February 11, 2008, and as of April 1, 2009, the RO assigned a 30 percent disability rating for left knee disability, status-post total knee arthroplasty.  Also, in that rating decision, the RO increased the assigned evaluation for lumbar spine disability to 40 percent, effective from August 1, 2006 and it assigned compensable evaluations of 10 percent for radiculopathy in both lower extremities, effective from March 29, 2006.  The RO also granted entitlement to TDIU, effective from August 1, 2006.  


FINDING OF FACT

In May 2011, VA was notified that the appellant died early that month.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151(creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


